Case: 10-30452 Document: 00511325802 Page: 1 Date Filed: 12/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 17, 2010

                                     No. 10-30452                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



IN RE: VIOXX PRODUCTS LIABILITY LITIGATION

___________________________________________________


GENE WEEKS,

                                                   Plaintiff-Appellant
v.

MERCK AND COMPANY INCORPORATED,

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:05-CV-4578
                             USDC No. 2:05-MD-1657


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Gene Weeks ("Weeks") appeals the district court's order
denying his motion to vacate his enrollment in the Master Settlement


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-30452 Document: 00511325802 Page: 2 Date Filed: 12/17/2010



                                       No. 10-30452

Agreement, and entry of judgment dismissing Weeks's claims against
Defendant-Appellee Merck and Company Incorporated ("Merck"). We affirm.
       Weeks argues that he should be released from the Master Settlement
Agreement because his attorney at the time coerced him into enrolling in the
agreement. He contends that Merck interfered with his attorney's professional
judgment by imposing an obligation on all counsel representing plaintiffs that
were parties to the Master Settlement Agreement to (1) recommend settlement
to all clients, and (2) withdraw from representing clients who refused
participation in the Master Settlement Agreement. He therefore concludes that
the district court erred when it reviewed his consent to enter into the Master
Settlement Agreement based on contract law, rather than examining Weeks's
right to conflict-free counsel. We disagree.
       "A settlement agreement is a contract," which is interpreted by reference
to state law. Dore Energy Corp. v. Prospective Inv. & Trading Co. Ltd., 570 F.3d
219, 225 (5th Cir. 2009). "Public policy favors compromise agreements and the
finality of settlements." Red River Waterway Comm'n v. Fry, 36 So. 3d 401, 407
(La. Ct. App. 2010); see also Jackson v. N. Bank Towing Corp., 213 F.3d 885, 889
(5th Cir. 2000). Under Louisiana law, "[c]onsent may be vitiated by error, fraud,
or duress." L A. C IV. C ODE art. 1948. Weeks alleges no facts suggesting that he
argues either error1 or duress,2 leaving only fraud.




       1
         The Louisiana Code chapter covering vices of consent does not define error, but states
that "[e]rror vitiates consent only when it concerns a cause without which the obligation would
not have been incurred and that cause was known or should have been known to the other
party." LA . CIV . CODE art. 1949.
       2
        "Consent is vitiated when it has been obtained by duress of such a nature as to cause
a reasonable fear of unjust and considerable injury to a party's person, property, or
reputation." LA . CIV . CODE art. 1959.



                                              2
    Case: 10-30452 Document: 00511325802 Page: 3 Date Filed: 12/17/2010



                                    No. 10-30452

         "Fraud is a misrepresentation or a suppression of the truth . . . [and] may
also result from silence or inaction." L A. C IV. C ODE art. 1953. "Fraud does not
vitiate consent when the party . . . could have ascertained the truth without
difficulty . . . [unless] a relation of confidence has reasonably induced a party to
rely on the other's assertions or representations." L A. C IV. C ODE art. 1954.
Weeks cannot demonstrate fraud because his attorney did not conceal or
misrepresent her relationship—such as it was—with Merck.               The Master
Settlement Agreement contained the provisions about which Weeks complains,
and he received a full copy of the agreement to review before he signed the
consent. See Martin v. JKD Invs., LLC, 961 So. 2d 575, 578 (La. Ct. App. 2007)
(no fraud where plaintiff did not read the document). And, assuming arguendo
that Weeks's other allegations of fraud on the part of his attorney are
true—which the district court did not find—they would be insufficient under
Louisiana law to vitiate an agreement between Weeks and Merck. Smith v.
Frey, 703 So. 2d 751, 753 (La. Ct. App. 1997) (fraud perpetrated by an attorney
not sufficient to rescind agreement where remaining parties to compromise
agreement not aware of the fraud). Weeks's consent was voluntary and thus
valid.
         AFFIRMED.




                                          3